﻿143.	I hasten to express the shock and deep concern of my delegation over the tragic incident which occurred in Rangoon last Sunday, resulting in the deaths and injury of so many people. We convey our sincere condolences to the Governments of the Republic of Korea and Burma and to the members of the bereaved families.
144.	Mr. President, I join my colleagues who spoke before me in offering our sincere felicitations on your election as President of the thirty-eighth session of the General Assembly. My delegation is confident that your wide experience and knowledge will assist you in guiding our deliberations efficiently.
145.	I should also like to express our appreciation to your predecessor, Mr. Imre Hollai, for his tireless devotion to his duties and the undaunted manner in which he rendered his services to the United Nations during his tenure as President of the General Assembly.
146.	My delegation wishes to note for the record the exemplary manner in which the Secretary-General has continued to perform his unenviable task of harnessing the resources of the international community to the noble task of upholding and preserving the principles enshrined in the Charter of the United Nations.
147.	My delegation also has great pleasure in voicing its very warm and sincere welcome to the delegation of Saint Christopher and Nevis as it takes its seat among us, thus helping to further the Organization's universality.
15K, The thirty-eighth session is being held at a time when the international arena is overshadowed by ever- increasing tensions. A broader and wiser political view of the world community and sustained patient efforts, with greater determination, are most vital to arrest the fast-growing threats to world peace and security. Every possible step must be taken to stem the swift growth of forces which undermine both the United Nations and peaceful international relations. Since the continuing developments amount to a dire threat to the very basic tenets of the Charter, it is up to the membership to assume its responsibilities, more than ever before, in a sincere effort to defuse the dangerously escalating international tension.
152. My delegation strongly feels that this session should not be allowed to pass without renewed commitments by every Member of the Organization to do its utmost to prevent, if not reverse, the continuing deterioration in international relations caused by increasing, over-ambitious political adventurism, so that nations big or small, rich or poor, weak or powerful, can enjoy their inalienable rights in an atmosphere of peaceful coexistence. As we see it, none of us, as a Member of this august body and therefore fully committed to the Charter, can spare any effort to make a maximum contribution for the achievement of peace, justice and the preservation of orderly international behaviour.
153.	Developments in the Middle East, Afghanistan, Kampuchea, South America and southern Africa have, in the view of my delegation, created such levels of tension throughout the world that we must wonder fearfully how long the international situation will remain without a major conflagration. What distresses us most is the fact that more and more often the fundamental ethics of the Charter are being abandoned or ignored under the pretext of so-called national security or strategic interests, and as a result there is already chaos and anarchy in many parts of the world.
154.	We view these developments as extremely grave and serious. Indeed, certain developments seem to justify a growing feeling that peoples and nations will be worthy of consideration only if they serve the interests of a greater Power. Our task is to strive, and strive hard, for a better world. In this spirit, we respectfully appeal to the Organization's Members not to delay any longer decisive and specific action to stem the deterioration in international relations.
155.	It is the considered opinion of my delegation that disarmament should be the priority area for consideration. It is no secret that the threat of a nuclear confrontation, which in the past appeared on the far horizon, has steadily drawn closer and now seems to be hovering just over us. Right now we are seeing an alarming increase in the production not only of nuclear weapons but also of all other types of weapons of mass destruction, including so-called conventional weapons. Deployment of satellites and other spacecraft for military purposes, including nuclear warfare, has added horrifying dimensions to the already dangerous situation. My delegation has always strongly supported every effort of the world community to stop the arms race and work towards complete disarmament.
156.	It is a well-known fact that today, while more than half of the population of the world are struggling hard to attain minimum basic essential needs for existence, a few countries which enjoy the benefits of abundant natural resources, wealth and technology seem to be quite happy to invest billions of dollars in production and improvement of nuclear and other weapons of war. My delegation will continue to render every possible support to the work of the Organization to make this world a safer place for mankind.
157.	The Middle East remains in a most dangerous state. Developments during the past year have increased the gravity of the situation. The Israeli invasion of Lebanon and the refusal of the Israeli Government to withdraw its troops from Lebanese territory have added new dimensions to an already explosive situation created by their refusal to withdraw from the Palestinian and other Arab territories occupied since 1967.
158.	The international community has witnessed with alarm and indignation Israel's continued policy of illegal annexation of more territories of the occupied land and also, as if that were not enough, its masterminding of greater chaos in Lebanon, commissioning of acts of blatant aggression and violation of all the norms of international law and decent human behaviour.
159.	The Assembly cannot overlook in any way the outright rejection by Israel of the numerous United Nations resolutions. Its actions have not only condemned thousands of innocent men, women and children to suffer 
death, destruction and loss of property, but also have initiated a gathering momentum which could well spark off a conflagration that could not be restricted to a single country or region. It is therefore imperative that the world community give every possible support to strengthen the present cease-fire in Lebanon and take positive steps without any delay to stop the extension of this continuous aggression to any further level. Even the States which sympathize with Israel cannot deny the fact that its arrogance and expansionist policy are responsible for building up tension to the present dangerously high level.
160.	We are all committed to the Charter. Its provisions are binding on all nations who are Members of this world body, and no Member State can haw any right to be an exception. Permanent membership in the Security Council in no way grants any power to a country to create, directly or by proxy, a situation favourable only to that country in any part of the world. If every Member of the Organization is sincere about its commitment to the provisions of the Charter, action should not be delayed any longer regarding the situation in the Middle East. We must ask the Security Council to invoke the relevant provisions of the Charter with regard to the arrogance and defiance with which Israel is trying to trample on the inalienable rights of the Palestinian people. These rights must include their right to return to their homeland and the unimpaired freedom to establish their own nation and decide on their own destiny. The PLO, which is the sole legitimate representative of the Palestinian people, must have the full right to participate in any steps that may be taken to achieve this end. In the opinion of my delegation, the Geneva Declaration on Palestine  issued last month presents a sound framework for the international community and the parties concerned to work for a solution of this issue.
161.	Among other matters of major international concern are the questions of Afghanistan and Kampuchea. These are two countries which, we believe, have been victims of foreign military interventions and invasions. We express our deepest concern regarding these two countries because we fully endorse the United Nations resolutions which condemn such interventions and call for the withdrawal of foreign forces from those two territories. That would enable the peoples of Afghanistan and Kampuchea to decide freely on their own destiny. One of the prerequisites in the case of each is for the refugees to return to their homes with security and honour. My delegation notes with deep appreciation and commendation the unceasing efforts of the Secretary-General to find solutions to these two major issues.
162.	It is with alarm, dismay and frustration that we witness the increasing instances of foreign intervention in areas of Africa and Latin America. As we see it, there is not much of a difference in direct or indirect intervention or interference. The end result in either case is tragically the same: tension, unrest, internal strife, conflicts and even bloodshed. We view such developments with the utmost concern because they are destroying not only the very fabric of international peace and security, but also the concept of peaceful co-existence. Never for a moment should we forget that we are all family of interrelated and interdependent nations with diverse political ideologies, economies and social systems, whose members must live together in an atmosphere which is devoid of suspicion, envy and animosity.
163.	The question of south-west Africa and the sad and tragic plight of the people of South Africa has continued to be a matter of grave concern to the world community for a long time. In spite of persistent and repeated expressions of serious concern and indignation by the international community, the people of Namibia have been forced to remain under a regime illegally imposed upon them by the racist Government of Pretoria. Like Israel in the Middle East, the minority regime of South Africa has acted with scorn towards the numerous resolutions approved by this body in full accord with the provisions of the Charter. The Pretoria regime has flagrantly violated the Charter and all norms of international law and codes of human conduct with regard both to Namibia and the majority people of South Africa.
164.	My delegation, as in the past, gives its full support to the oppressed people of South Africa itself, which remains under the inhuman policy of apartheid, and to the people of Namibia under the leadership of SWAPO. We assert that the General Assembly should request the Security Council to act without any further delay to invoke the relevant provisions of the Charter while the world community exerts greater political and economic pressures on the Pretoria regime in order to force it to accept the realities of the present era and act with sanity before it is too late.
165.	It is a matter of regret for us that there has been very little advance, if any, with regard to the situation in Cyprus. The extremely slow progress made thus far in the dialogue between the parties concerned is being constantly outpaced by the tension prevailing there. We still believe that meaningful negotiations must be pursued sincerely with a view to achieving a just and lasting solution whereby the rights of the communities of that long-suffering country can be restored in a manner which will preserve peace in the country and ensure stability and economic development for the people.
166.	The peaceful reunification of the divided people of Korea has been and continues to be a matter of great interest to us. The lack of positive contact between the people of the North and South for the realization of the national aspirations of the people of Korea tends to create further unrest, tension and instability. We believe that the international community should extend every possible support, opportunity and encouragement to the Korean people in order to assist them in achieving their objective. At the same time, we state that they must remain free from outside interference, influence and pressure in order that they may find a peaceful solution of their own choice.
167.	I should like to take this opportunity to express our deepest sorrow at seeing two of our brother countries, Iran and Iraq, still waging their bitter armed conflict, which has already brought destruction and loss to hundreds of thousands. We maintain very friendly brotherly relations with both countries, and this makes our grief all the deeper. We can only express our support for the numerous appeals of the international bodies to bring about a cease-fire. We can only lend our support to the culls of the world community to these two brother countries to stop the war and find a solution to their disputes by peaceful means. We also pledge our support to the Sectary-General's mediation efforts as well as to those of the Organization of the Islamic Conference and the Movement of Non-Aligned Countries, all of which are designed to bring about an honourable settlement to the dispute.
168.	Let me now turn to our region of the globe. As on previous occasions, I wish to express the immediate and deep concern of our country at the steadily escalating tension created by the great-Power rivalry for military superiority in the Indian Ocean. My delegation wishes to reaffirm our full support for the Declaration of the Indian Ocean as a Zone of Peace. We 
believe that tension will continue to mount as long as foreign military bases and other such facilities remain in our area. If that trend continues, disputes can easily lead to conflicts in which those foreign military forces will have a stake. That is a very familiar chain of action and reaction in many parts of the world. On our part, we shall do everything possible, along with the other countries of the region, to prevent our area from being subjected to such potential dangers.
169.	I need hardly mention that another inevitable development consequent to big-Power military rivalry and their presence in our region is the time, money and other resources which have to be utilized to step up security and defence levels in various countries. During this era of world economic chaos, we can ill-afford that course of action.
170.	We fully support the efforts of the United Nations to implement the Declaration of the Indian Ocean as a Zone of Peace. We appeal to the world community to renew its efforts to that end. We strongly feel that the proposed conference on the Indian Ocean, to be held at Colombo, is a step that must be taken with the least delay. We remain firmly convinced that this conference will form a milestone in the march towards the achievement of our cherished objective.
171.	The attention and concern of the world community necessarily has to be focused on the international economic scene. Although certain glimmers of hope are observed on the horizon, the lack of will on the part of the developed countries to initiate fast, effective steps, based on interdependence, to remedy the deteriorating world economy has been most disappointing. My delegation feels that the severe strain on the international trade, finance and monetary systems is an ominous sign of a possible trade war. The failure of the sixth session of the United Nations Conference on Trade and Development, held at Belgrade earlier this year, to produce any encouraging results has brought frustration to the developing countries.
172.	It is true that the current economic crisis affects all groups of countries. However, the developing countries are feeling the impact in a way which cracks the foundation of their economic growth and impairs their prospects for years to come. We wish to emphasize the urgent need for the developed or industrialized countries to appreciate the futility of pursuing the old economic order, which can only result in further setbacks from which there can be no insulation even for themselves.
173.	With regard to the current economic confusion the world over, we consider that on the whole the developing world has considerable resources, manpower and scope for technological advancement and new investments.
174.	My delegation further records the tragic plight of the least developed countries which suffer most in their earnest bid to lay out the best possible infrastructure for economic growth. Particularly distressing is the fact that the least developed countries suffer from the added disadvantage of having to struggle against a lack of manpower and natural resources. The country we represent here belongs to that group of countries, and sty comments are not based on speculation but on the factual situation we face. In spite of our gloomy economic environment, we have trial our utmost to maintain a path of progress consistent with the theme of self-reliance. It is indeed a tedious uphill task. Nevertheless, we have attempted to make optimum use of whatever resources we have been able to muster.
175.	One of the most disturbing problems for the developing countries, and more particularly for the least developed countries, during the past decade has been their balance-of-payments position. The abrupt swings in the prices of primary commodities, food and energy, the continued escalation in the prices of manufactured goods, the decrease in the import demands of the developed countries, the steady rise in the interest rates during the last three or four years, the fall in primary commodity prices during the same period and, above all, the alarming increase in the practice of protectionism have brought with them a series of continuous shock-waves resulting in near economic disaster for many of the third world and least developed countries.
176.	The only silver lining around the dark cloud I have just mentioned is the fact that the most industrialized and developed countries of the world had apparently given some serious consideration to the submissions of the developing countries during the sixth session of the United Nations Conference on Trade and Development. We also feel that repeated submissions of the least developed countries at all international forums on our developmental efforts have made some impact upon the developed countries, and it is our earnest hope that the recommendations of the 1981 United Nations Conference on the Least Developed Countries s would be given greater consideration. I must mention here that the round- table meeting held at Geneva in May this year has given my country some encouragement that will help us to invest greater energy into our economic development.
177.	To conclude my statement, I should like to reaffirm our commitment to the noble principles enshrined in the Charter of the United Nations and to reaffirm our faith and trust in the Organization, the most useful instrument for the preservation and maintenance of world peace enabling the realization of the cherished ambitions of mankind for peaceful coexistence, justice, progress and prosperity.
178.	Finally, may I use this opportunity to appeal to the world community not to support the tendency to overlook or bypass the United Nations in certain instances of disputes or conflicts, because we trust, as I am sure all Members do, that the United Nations is, and must always be, the most effective weapon at our disposal in the interest of international peace and security. On our part, my delegation unreservedly supports the valiant efforts of the Secretary-General to further the cause of international peace, and pledges our fullest cooperation in all sincerity.







